DETAILED ACTION
Claims 1-14 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
For future reference, MPEP 714(II)(B), 5th paragraph, states “where the amendments to the abstract are minor in nature, the abstract should be provided as a marked-up version under 37 CFR 1.121(b)(2)(ii)  using strike-through and underlining as the methods to show all changes relative to the immediate prior version. Where the abstract is being substantially rewritten and the amended abstract bears little or no resemblance to the previously filed version of the abstract, a new (substitute) abstract may be provided in clean form accompanied by an instruction for the cancellation of the previous version of the abstract.”  Applicant only changed one word of the abstract and, thus, the amendments are minor in nature and should be underlined in the replacement.

Specification
The amended title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amended disclosure is objected to because of the following informalities:
In the paragraph beginning on page 12, line 11, applicant inserted the comma after the wrong instance of “occurred”.  The examiner should have been more precise in his previous objection.  Please delete the comma before “or not” and, in the same line, insert a comma after “that a fault occurred”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claims 1 and 14, applicant now claims that the status updating instruction is speculatively executed where speculation was performed correctly.  The examiner has not found support for this limitation in the specification.  Instead, the specification appears to contradict this by stating “when a status updating instruction seeks to update the status value, it cannot do so speculatively” (page 7, lines 29-30), and “each of the status updating instructions can be issued out of order with respect to other instructions, but the status updating instructions are executed non-speculatively (since they seek to update the status register).” (page 11, lines 10-13).  The specification generally makes it clear that only the instructions following the status updating instruction are executed speculatively because they assume the status storage will be a particular value (but the assumption may be incorrect).  As such, claims 1 and 14 include new matter which must be deleted unless applicant can point to clear support for this limitation.  The examiner notes that applicant’s citations on pages 12-13 of applicant’s response submitted on March 1, 2021, do not support this particular limitation.
Claims 2-13 are rejected due to their dependence on a claim lacking adequate written description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al., “The ARM Scalable Vector Extension”, 2017, pp.26-39 (herein referred to as .
Referring to claim 1, Stephens has taught a data processing apparatus comprising:
a) fetch circuitry to fetch an instruction stream comprising a plurality of instructions, including a status updating instruction, from storage circuitry (fetch circuitry necessarily exists to fetch the instruction stream of at least Figure 5 (e.g. the code of Figure 5 may be a small part of a much larger program, all instructions of which may make up the instruction stream).  The stream includes multiple instructions, including a status-updating instruction “ldff1b”, which updates a status in the first-fault register (FFR) in similar fashion as shown in Figure 4.  All instructions are obtained from some inherent form of memory (cache, RAM, disk, etc.));
b) status storage circuitry to store a status value (see the FFR in Figure 1(a) and Figure 4);
c) execution circuitry to execute the instructions (execution circuitry necessarily exists to execute instructions), wherein at least some of the instructions are executed in an order other than in the instruction stream (see p.35, left column, last three lines.  The processor is an out-of-order processor that executes instructions out of program order), and wherein, for the status updating instruction, the execution circuitry is adapted to update the status value based on a result of executing the status updating instruction (see Figure 4); and
d) Stephens has not taught flush circuitry to flush, when the status storage circuitry is updated and the status updating instruction is either non-speculatively executed or speculatively executed where speculation was performed correctly, following instructions that appear after the status updating instruction in the instruction stream.  However, nd to last paragraph, the first paragraph of section 1, and the first full paragraph on p.425.  As is known, this prediction allows for dependent instructions that depend on the load data to execute sooner, which would speed up the system (an incorrect prediction would result in a pipeline flush (p.428, last bullet point).  In addition, Grochowski has taught predicting a predicate value before its actual value is known to speed up execution of instructions depending on that predicate.  When the actual predicate value differs from the predicted value, the instructions executed depending on that mispredicted value are flushed since they should not have been executed.  See FIG.3A and paragraphs [0012]-[0013].  Given these teachings, one skilled in the art would have recognized that execution of the code in Figure 5 of Stephens could be sped up by employing both value and predicate prediction.  That is, using the value prediction of Sheikh, the values loaded into z0 by ldff1b could be predicted, and using the predicate prediction of Grochowski, the value of predicate p1, as set by the rdffr instruction, could be predicted.  With these predictions, the cmpeq instruction, which depends on both the predicate p1 and the contents of z0, and any subsequent instructions, would not have to wait for the ldff1b and rdffr instructions to complete. This allows the instructions after rdffr to advantageously execute sooner, especially because ldff1b executes a sequence of loads, which could take significant time relative to other instructions.  When ldff1b does finish setting zo and ffr, if the predicted values thereof do not match, then flushing of at least one instruction subsequent to ldff1b in the instruction stream must occur.  As such, value and predicate prediction in Sheikh and Grochowski, known techniques that would yield predictable results in Stephens, would not only allow for increased execution speed, but for correcting incorrect processing even in the case of mispredicting.  flush circuitry to flush, when the status storage circuitry is updated and the status updating instruction is either non-speculatively executed or speculatively executed where speculation was performed correctly, following instructions that appear after the status updating instruction in the instruction stream.
Referring to claim 2, Stephens, as modified, has taught the data processing apparatus according to claim 1, wherein the status updating instruction is a memory access instruction referencing a memory address (see Figure 4 and the last paragraph on p.30.  The ldff instruction is a load instruction that loads from multiple memory addresses A[0]-A[n]); and the execution circuitry comprises memory access circuitry to perform, in response to the memory access instruction, an access of the memory address (this is inherent.  To perform a memory access (load), memory access circuity is required).
Referring to claim 3, Stephens, as modified, has taught the data processing apparatus according to claim 2, wherein the memory access instruction conditionally performs the access of the memory address (see the description of Figure 4.  Elements are loaded if the corresponding address is not faulty, i.e., those with corresponding “F” status in the FFR are not loaded).
Referring to claim 4, Stephens, as modified, has taught the data processing apparatus according to claim 2, wherein the memory access instruction is a load instruction; and the access is a load (again, the ldff instruction of Figures 4-5 is a load instruction that performs a load).
Referring to claim 5, Stephens, as modified, has taught the data processing apparatus according to claim 2, wherein the memory access instruction is a vector load instruction (see Figure 4 and the text to the right.  ldff is a vector load).
Referring to claim 6, Stephens, as modified, has taught the data processing apparatus according to claim 5, wherein the vector load instruction performs a contiguous load of data (see Figure 4, and note ldff performs a contiguous load, one after another from contiguously-stored address elements A[0]-A[n] into contiguous locations in the destination register (Figure 5, z0)).
Referring to claim 8, Stephens, as modified, has taught the data processing apparatus according to claim 1, wherein the execution circuitry is adapted to update the status value in response to a fault condition during the execution of the status updating instruction (see Figure 4 and the description thereof).
Referring to claim 10, Stephens, as modified, has taught the data processing apparatus according to claim 1, wherein the execution circuitry is adapted to update the status value in response to an access to a device memory (see Figure 4 and the text to the right of Figure 4.  Basically, at least when a load of an element is successful, the status value is updated to include a “T” value.  The status is inherently either set based on a successful address translation (which requires access to a translation (device) memory) or based on a successful memory access (which requires access to a device memory such as RAM)).
Referring to claim 11, Stephens, as modified,, has taught the data processing apparatus according to claim 1, wherein the at least some of the instructions that are executed in an order other than in the instruction stream are dependent on the status value (in the .
Referring to claim 12, Stephens, as modified, has taught the data processing apparatus according to claim 11, wherein the at least some of the instructions are executed prior to the status updating instruction being completed (in the proposed combination, this is the idea - the dependent instructions can executed before the ldff instruction finishes.  This is the point of performing the predicting).
Referring to claim 13, Stephens, as modified, has taught the data processing apparatus according to claim 1, wherein the plurality of instructions includes a further status updating instruction; and in response to the status updating instruction and the further status updating instruction both seeking to update the status value, the status updating instruction and the further status updating instruction update the status storage circuitry in an order in which they appear in the instruction stream (see Figure 5.  Further status updating instruction setffr appears before 1dfflb, and setffr must also update the status first in order for correct operation).
Claim 14 is rejected for similar reasons as claim 1.
Claim 15 is rejected for similar reasons as claim 1.  The examiner notes that the FFR is a register, just as applicant’s means for storing a status value is a register.  Also, at least load/store and other execution units inherently existing in Stephens would be the means for executing instructions.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Sheikh, Grochowski, and the examiner’s taking of Official Notice.
Referring to claim 7, Stephens, as modified, has taught the data processing apparatus according to claim 5, wherein the memory access instruction is adapted to cause the memory access circuitry to gather data from a plurality of addresses into a register (see Figure 4 and the text to the right of Figure 4.  Elements are loaded from addresses A[0] to A[n] into a destination register).  Stephens has not taught that the addresses are non-contiguous.  However, vector loads that are able to load from non-contiguous addresses are known in the art and allow for increased flexibility because the loading is not restricted to contiguous loading.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens such that the memory access instruction is adapted to cause the memory access circuitry to gather data from a plurality of addresses into a register.
Referring to claim 9, Stephens, as modified, has taught the data processing apparatus according to claim 7, wherein the execution circuitry is adapted to update the status value in response to a fault condition during the execution of the status updating instruction (see Figure 4 and the description thereof); and in response to the fault condition being in respect of one of the plurality of addresses other than a first of the plurality of addresses, the status value is updated to correspond with the one of the plurality of addresses (again, see Figure 4 and the text to the right of Figure 4.  When the fault occurs in respect of A[2], the FFR element associated with A[2] is set to “F”).

Response to Arguments
On page 14 of applicant’s response, applicant argues that Reinman has not taught feature (b).  The examiner agrees and the rejections in view of Reinman have been withdrawn.  

On page 16 of applicant’s response, applicant argues that Sheikh and Grochowski teach a flush occurring due to misprediction or mis-speculation and that claim 1 does not recite flushing occurring due to such things.
This is not persuasive.  In the proposed prior art combination, it is not the status-updating instruction itself (LDFF) that is speculatively executed.  The instructions that depend on the LDFF instruction are speculatively executed.  As such, the values on which these dependent instructions depend (those produced by the LDFF instruction) may be predicted so that these dependent instructions can execute sooner without having to wait for the final results of the non-speculative LDFF.  However, when LDFF finishes, if the actual results of LDFF are different from those predicted, the dependent instructions would have to be flushed/replayed.  This flushing occurs when LDFF is non-speculatively executed but the dependent instructions are speculatively executed.  The examiner also does not concede that the LDFF of Stephens can’t be speculatively executed (it may be obvious for such to occur).

On page 17 of applicant’s response, applicant argues that the particularly claimed status updating instruction that performs non-contiguous loads is not well known in the art.
The examiner’s Official Notice is strictly related to non-contiguous addresses.  The examiner is not asserting that the entire combination is well known in the art.  The examiner is 

On page 17 of applicant’s response, applicant argues that Stephens’ FFR does not store one of the plurality of addresses as recited by claim 9.
This is not persuasive.  Claim 9 is not limited to storing an address in the FFR.  The status value is merely updated to correspond with one of the addresses.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183